Citation Nr: 0705179	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-18 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1959 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran testified before the undersigned Veterans Law 
Judge at a Board hearing in April 2005.  A transcript of that 
hearing is associated with the claims folder.  

The Board notes that the veteran perfected an appeal of the 
previous denials of service connection for bilateral hearing 
loss, tinnitus, and irritable bowel syndrome.  However, the 
RO resolved these issues in the veteran's favor in rating 
decisions dated July 2004 and September 2006, such that these 
matters are not currently before the Board.  

This case returns to the Board following a remand to the RO 
in November 2005.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD related to described 
in-service stressors. 

2.  The veteran did not engage in combat with the enemy.  

3.  There is no credible evidence corroborating the veteran's 
statements that the alleged in-service stressors actually 
occurred.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2002).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). This provision does not 
establish a presumption of service connection, but eases the 
combat veteran's burden of demonstrating the occurrence of 
some in-service incident to which the current disability may 
be connected.  See Clyburn v. West, 12 Vet. App. 296 (1999); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Review of the claims folder reveals a diagnosis of PTSD 
apparently related to the veteran's described in-service 
stressors.  Specifically, VA outpatient psychiatric 
evaluations in August 2000 and March 2002 both establish a 
diagnosis of severe, chronic PTSD, with the March 2002 report 
stating that the PTSD was caused by the veteran's horrific 
experiences in Vietnam.  The veteran was again diagnosed with 
PTSD by the VA in May 2002, with the condition attributed to 
combat as well as exposure to multiple losses and atrocities 
that the veteran experienced as a child in Berlin, Germany 
during World War II and the subsequent Soviet occupation.

Initially, the Board finds that the veteran did not engage in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998) (Board must make a specific finding as to whether the 
veteran engaged in combat).  The veteran's service records 
show service in Vietnam from March 1970 to May 1971.  He 
served with 369th Signal Battalion.  His principal duty was 
Strategic Microwave Systems Supervisor and he commanded a 
detachment in an isolated and remote area two miles from the 
town of Bac Lieu.  He received medals indicating only service 
in Vietnam.  The veteran has not received a medal or badge 
suggesting any combat participation, such as the Purple 
Heart, Combat Infantryman Badge, or other similar citation.  
In fact, the veteran does not assert that he directly engaged 
in combat with the enemy.  Moreover, the Board emphasizes 
that the veteran's alleged in-service stressors, discussed in 
detail below, are not related to combat.  Thus, the veteran 
is not a combat veteran with alleged stressors related to 
that combat experience.  Therefore, the presumptions afforded 
a combat veteran are not for application in this instance.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d) and (f).    

Accordingly, the Board must find credible evidence that 
corroborates the veteran's assertions that the alleged in-
service stressors actually occurred.  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The Board 
emphasizes that after-the-fact medical nexus evidence that 
relates PTSD to service cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.  Here, the veteran alleges several stressors.  During 
an October 2001 VA outpatient treatment session, the veteran 
stated that he became "shell-shocked" in Vietnam, could not 
tolerate the noise of B-52 Stratofortresses loading in the 
vicinity, and was nervous about being responsible for 22 
servicemen in a remote location.  In a May 2002 VA outpatient 
treatment session, the veteran described seeing a lot of 
people getting "blown away" and constant bombardment of 
artillery fire.  In his May 2004 VA Form 9, the veteran 
described operating in a combat zone and coming under fire 
nightly.  At his March 2005 Board hearing, the veteran 
described being subject to mortar attacks and small arms fire 
as well as being stationed next to a morgue where he saw many 
dead bodies.  The veteran also presented a March 2005 letter 
from an air liaison officer who operated in the vicinity of 
the veteran during 1970, which stated that they were attacked 
by the Viet Cong several times between September 1969 and 
September 1970.  The veteran has not provided any specific 
information, such as names or dates, with respect to these 
alleged in-service stressors.  As such, they are not subject 
to verification.  

The means of verifying alleged in-service stressors by 
veterans of the U.S. Army is inquiry to the USASCRUR  In 
March 2006, the RO provided the veteran with a Stressor 
Details worksheet so that he could provide the information 
needed for USASCRUR to conduct a unit records search and 
verify the alleged stressors.  However, neither the veteran 
nor his representative has provided additional information or 
evidence needed for USASCRUR to verify the stressors alleged 
by the veteran.  The duty to assist requires VA to make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A(a).  The Board finds that the RO has made all such 
reasonable efforts in this case and that there is no basis 
for remanding the case for additional development attempts.   

In summary, the Board finds that, although there is a 
diagnosis of PTSD related to in-service stressors described 
by the veteran, there is no credible supporting evidence that 
the claimed in-service stressors actually occurred.  38 
C.F.R. § 3.304(f).  On this point, the evidence is not so 
evenly balance so as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for PTSD.  The appeal is denied.     

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
January 2002, November 2004, and March 2006, as well as in 
the March 2004 statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the March 2004 statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the February 2003 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided such notice by letters dated November 
2004 and March 2006.  Accordingly, the Board finds that the 
RO has provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with such 
notice by letter dated September 2006 as well as the 
September 2006 supplemental statement of the case.  The Board 
further finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records and VA treatment records.  See 38 
U.S.C.A. § 5103A(d).  In addition, the veteran provided lay 
evidence in the form of his own written statements and 
testimony at his April 2005 Board hearing as well as a letter 
from a fellow serviceman.  As there is no indication of 
outstanding evidence, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for PTSD is denied.  


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


